Citation Nr: 0312286	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1994 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that during the course of this appeal, the RO 
granted an increased rating to 40 percent in a February 1997 
rating decision.  As this increased rating does not 
constitute a full grant of all benefits possible for the 
veteran's lumbosacral strain with degenerative disc disease 
of the lumbar spine, and as the veteran has not withdrawn his 
claim, the issue concerning entitlement to an increased 
rating for this disability is still pending.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

This claim was previously before the Board in December 1999, 
when it was remanded for further development.  Regretfully, 
for the reasons discussed below, the Board finds that the 
case must once again be remanded for further development.

In January 2003, the veteran submitted a statement in which 
he complains that his neck, arm, and shoulder disabilities 
are the result of his service connected lower back 
disability, and that he completely disabled.  He also stated 
that he needs the aid and attendance of his wife.

Claims for service connection for neck, arm, and shoulder 
conditions secondary to the service-connected lower back 
disability, a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities, and special monthly compensation by 
reason of need for aid and attendance of another person are 
therefore referred to the RO for appropriate action.




REMAND

In January 2003, the veteran submitted a statement in which 
he said that his lower back pain is so severe he requires 
traction daily.  He experiences numbness in both legs and 
feet, and requires the assistance of his wife to put on his 
shoes.  Recent VA outpatient records dated from August 2002 
to January 2003 reflect complaints of lower back pain and 
radiating pain into the lower extremities found to be 
deriving from L5-S1 in the right leg and S1 in the left in 
August 2002.  Limitation of motion with pain and muscle 
spasms was further noted in October 2002.  Yet, the most 
recent clinical findings are dated in 1999, and the most 
recent VA examination report is dated in September 2000.

As noted above, this case was remanded in December 1999 for 
further development.  In particular, the RO was requested to 
conduct further medical examination of the veteran to 
determine the nature and extent of his lower back disability.  
Symptomatology associated with cervical spine pathology and 
herniated nucleus pulposus at L4-L5 with resultant 
laminectomy and meningitis were to be excluded from 
consideration, as neither condition was service-connected.  
Where it was not possible for the examiner to determine this, 
it was to be clearly noted on the examination report.  
Finally, the examiner was asked to comment on the severity of 
impairment to the veteran's employability attributable to the 
service connected lower back disability, and the RO was to 
consider applicability of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b).

Review of the record shows that the RO attempted to comply 
with the terms of the Remand.  A VA examination report dated 
September 2000 is of record.  But the report does not reflect 
that the examiner reviewed the entire claims file, and 
details of his 1974 and 1981 post-service work related back 
injuries, and 1981 and 1983 surgeries are recorded as 
reported by the veteran absent reference to the medical 
records or the claims file.  Clinical results are reported, 
and include results of electromyograph (EMG) tests.  X-ray 
tests were requested, but results are not reported.  The 
actual clinical findings of either of these tests are not 
associated with the claims file, and no more recent magnetic 
resonance imaging (MRI) was done than the 1999 results 
already of record.

The examiner found that the EMG showed neuropathy in both 
lower extremities involving the common peroneal nerve, absent 
ankle deep tendon reflexes, and absent vibratory sensation in 
the bilateral great toes.  As to distinguishing symptoms 
associated with the service connected disability from those 
associated with the non-service connected disabilities, the 
examiner stated only that it was difficult to do so.  
Concerning employment, he noted that the veteran would have 
difficulty attaining gainful employment, but that this was 
not caused solely by his service connected lower back 
disability.

In January 2001, the RO considered the applicability of an 
extraschedular rating for the veteran's lower back disability 
but denied it based on the examiner's opinion.

The Board finds that further examination is required, namely, 
the completion of further clinical tests and an opinion 
informed by a review of the medical evidence of record, 
including the private medical records contemporaneous with 
treatment following his 1974 and 1981 work-related injuries, 
which are of record.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO should ensure any further 
required compliance with the duty to 
assist, documentation and notification 
requirements set forth by the VCAA, 
specifically including all provisions 
under 38 U.S.C.A. § 5102, 5103, 5013A; 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on the title page of this remand.

2.  After completing any above required 
development, the RO should make 
arrangements to afford the veteran a VA 
examination to determine the nature and 
extent of his service connected 
lumbosacral strain with degenerative disc 
disease of the lumbar spine.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the veteran's lumbosacral strain 
with degenerative disc disease of 
the lumbar spine.

?	Describe any current symptoms and 
manifestations attributed to his 
lumbosacral strain with degenerative 
disc disease of the lumbar spine.

?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all lower back pathology 
identified.

?	Provide an assessment of the 
severity of any limitation of 
motion, providing numerical results 
of flexion, extension, lateral 
flexion, and rotation motion 
testing.  

?	The examiner should also determine 
whether the veteran's disability 
involving intervertebral disc 
syndrome with persistent symptoms of 
sciatic neuropathy, muscle spasm, 
absent ankle jerk, and other 
neurological findings, under the old 
criteria; or under the new criteria, 
involving total duration of 
incapacitating episodes of at least 
six weeks during the past 12 months 
over the time period since September 
2002.

?	For any neurological involvement, 
identify specific manifestations and 
the severity of the symptomatology, 
including the nerve or nerves 
involved.

?	Provide an assessment of functional 
loss, if any, associated with the 
lower back disorder, including the 
presence of limitation of motion due 
to pain, weakness, atrophy, 
incoordination, excess fatigability, 
deformity, or other functional 
impairment, pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

?	For purposes of this examination, 
the examiner should carefully 
exclude any current cervical spine 
pathology and manifestations of the 
veteran's herniated nucleus pulposus 
at L4-L5 and resultant laminectomy 
and meningitis.  If the examiner 
cannot distinguish manifestations of 
the service-connected lumbosacral 
strain with degenerative disc 
disease of the lumbar spine from 
pathology involving the nonservice-
connected back and neck conditions, 
the examiner should clearly state 
this.

?	The examiner is requested to provide 
an opinion as to the severity of the 
veteran's industrial and 
occupational impairment and to what 
degree this impairment is the result 
of his service connected lower back 
disability.

3.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for an 
increased evaluation for his service-
connected lumbosacral strain with 
degenerative disc disease of the lumbar 
spine.  This analysis should include 
consideration under both the old and new 
criteria for the evaluation of 
intervertebral disc disease under 
Diagnostic Code 5293 and a determination 
as to which is the most favorable to the 
veteran, as required under Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The RO should again consider whether or 
not referral for consideration of an 
extraschedular rating is warranted under 
38 C.F.R. § 3.321(b) (2002).

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran is reminded that 
it is his responsibility to report for scheduled VA 
examination and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




